

115 HRES 1133 IH: Expressing support for the designation of the third Thursday in November as “National Pressure Ulcer/Injury Prevention Day” and promoting enhanced care coordination and prevention resources to reduce the development of pressure ulcers/injuries.
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1133IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Mr. Emmer (for himself, Mrs. Handel, Mr. Woodall, and Mr. Poliquin) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of the third Thursday in November as National Pressure Ulcer/Injury Prevention Day and promoting enhanced care coordination and prevention resources to reduce the development of
			 pressure ulcers/injuries.
	
 Whereas hospital-acquired pressure ulcers/injuries are a significant problem that cause harm in terms of morbidity, mortality, and cost for Americans covered through Medicare or Medicaid, those covered by private commercial health insurance, and the uninsured;
 Whereas the prevalence and impact of pressure ulcers/injuries and their associated complications and expenses kill over 60,000 patients per year while impacting over 2,000,000 Americans;
 Whereas these complications cost the United States at least $9,000,000,000 to $11,000,000,000 per year based on data from the Centers for Medicare & Medicaid Services (CMS) and the Agency for Healthcare Research and Quality, and economists project that this issue could surpass $25,000,000,000 by 2020;
 Whereas the physiologic process describing pressure ulcer/injury formation is not completely understood, and there are multiple factors that contribute to their development including decreased mobility, moisture, nutrition deficits, friction, obstructed lymph flow, dehydration, and impaired tissue perfusion;
 Whereas these complications may be indicative of the end of life or organ failure; Whereas pressure ulcers/injuries may develop despite the caregiver’s diligent use of currently known and accessible prevention methods;
 Whereas there is adequate evidence that multiple factors are involved in the formation of a pressure ulcer/injury that require additional research to effectively understand the protocols necessary to relieve the pressure ulcer/injury burden to the patient, health care provider, and government;
 Whereas information provided by the CMS Office of Enterprise Data and Analytics in October 2017 identified that hospital-acquired pressure ulcer/injury incidence rates have increased by 58.4 percent between the first quarter of 2016 and the first quarter of 2017;
 Whereas the data demonstrate a need to work together to determine how we can improve our Nation’s health care outcomes by reducing the occurrence of pressure ulcers/injuries and their significant morbidity and mortality consequences;
 Whereas the term pressure ulcer has been widely known as pressure injury, decubitus ulcer, bedsore, pressure induced skin damage, skin failure, and pressure sore;
 Whereas there are approximately 17,000 additional lawsuits each year as a result of pressure ulcers/injuries;
 Whereas pressure ulcers/injuries are one of the five most prevalent harms experienced by patients; Whereas in long-term acute care settings, 28.2 percent of patients have pressure ulcers/injuries;
 Whereas in nursing homes and rehabilitation centers, approximately 11 percent of patients have documented pressure ulcers/injuries;
 Whereas for hospital settings, 4.5 percent of Medicare beneficiaries develop hospital-acquired pressure ulcers/injuries;
 Whereas more than 1/3 of veterans with a spinal cord injury report pressure ulcers/injuries each year, and those veterans face more than $70,000 in inpatient costs compared to those without;
 Whereas patients with hospital-acquired pressure ulcers/injuries increase their length of stay from 4.9 to 11.6 days, adding additional health care costs;
 Whereas these patients are more likely to be discharged to an extended care facility rather than home, and readmitted to a hospital;
 Whereas the pathology of pressure ulcer/injury formation indicates multiple contributing factors; and
 Whereas effecting positive change in the prevention and management of patients will require multiple areas of focus including the public, patients, health care professionals, providers, and government: Now, therefore, be it
	
 That the House of Representatives— (1)affirms that pressure ulcers/injuries and their resulting costs in human suffering and strain on the health care system require a coordinated and systemic plan to address;
 (2)supports the designation of National Pressure Ulcer/Injury Prevention Day; (3)encourages the Secretary of the Department of Health and Human Services (HHS) to review current pressure ulcer/injury prevention and management protocols and develop a plan to use peer-reviewed science to test, revise, and continually reduce pressure ulcer/injury development;
 (4)encourages the Secretary of HHS to host a Federal interagency conference with academia, industry stakeholders, health care providers, community caregivers, patients, families, patient and veteran advocacy groups, and other stakeholders to publicly review and discuss the state of pressure ulcer/injury prevention research, protocols, scope and magnitude of the problem, and related topics each year;
 (5)encourages the Centers for Medicare & Medicaid Services (CMS) to review its authorities and programs to reduce pressure ulcers/injuries, including focus on early detection and prevention; and
 (6)encourages HHS to coordinate with the Department of Veterans Affairs and State health agencies and boards to deliver best practices on the prevention and reduction of pressure injury/ulcer rates.
			